Citation Nr: 0122612	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed degenerative 
disc disease of the  lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel




INTRODUCTION

The veteran had active duty from January 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
RO.  



REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  

The RO advised the veteran, in May 2001, that new notice and 
development requirements had been established by the VCAA, 
and offered the veteran an opportunity to submit additional 
evidence.  However, the RO did not proceed with development 
regarding a private physician's statement that the veteran 
had an old L1 fracture that could have occurred during a fall 
in service.  

The RO also has not afforded the veteran an examination to 
ascertain whether he has current disability as the likely 
result of the claimed fall sustained in service.  

In addition, the VA has published final regulations governing 
the implementation of the VCAA, which are also effective 
November 200, with the exception of the changes to 38 C.F.R. 
§§ 3.156(a), 3.159(c), and 3.159(c)(4)(iii), which are 
effective prospectively.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

These regulations were issued in August 2001 and the RO has 
not yet considered whether any additional notification or 
development action is required, therefore, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or private, who have 
treated him for the claimed lumbar spine 
condition since service.  After securing 
the necessary release, the RO should 
obtain any identified records not already 
associated with the claims file and 
associate the documents with the claims 
folder.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed lumbar 
spine disorder.  The claims folder and a 
copy of this REMAND must be made 
available to the examiners for review, 
and the examiner should indicate whether 
she/he reviewed the claims file.  All 
indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
examiner should elicit from the veteran 
and record a complete clinical history 
referable to the claimed lumbar spine 
disorder. Based on his/her review of the 
case, the examiner should offer an 
opinion as to the likelihood that the 
veteran has current lumbar spine 
disability due to a fall in service or 
other disease or injury that was incurred 
in or aggravated by service.  

3.  The RO should then review the 
evidence of record, after undertaking any 
additional development which it may deem 
necessary.  In reviewing the file, the RO 
should be mindful to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and 38 C.F.R. §§ 3.159, 
3.326 (See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), has been completed.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




